 GREY EAGLE DISTRIBUTORSGreyEagle Distributors,Inc.andBrewery Driversand Helpers,Local UnionNo. 133,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersofAmerica,AFL-CIO. Case 14-CA-19756August 31, 1989DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn March 9, 1989, Administrative Law JudgeMarvin Roth issuedthe attacheddecision.The Re-spondent filed exceptions and a supportingbrief.'The National LaborRelations Board has delegat-ed its authorityin this proceedingto a three-member panel.The Boardhas considered the decision and therecord in light of theexceptions and brief and hasdecided to affirm thejudge's rulings,findings,2 andconclusions3and to adopt the recommendedOrder.'We deny the General Counsel'smotion to strike portions of the Re-spondent's exceptions and briefThe Respondent also filed a motion to reopen the record to enter intoevidence a copy of a newspaper article containing a statement by LocalUnion No 133 President Bonnie Orlando that the Union had "told [theRespondent]more or less we would not give them[two of the Respond-ent's competitors]a better contract."The Respondent further moved thatthe Board reopen the hearing to permit the Respondent to examine thewriter of the article.The General Counsel filed an opposition to the Re-spondent'smotion to reopen the record and to conduct a further hearing,and the Respondent filed a response to that opposition. We deny the Re-spondent'smotion to reopen the record because,on the record before us,we find that the Union never did give a competitor of the Respondent abetter contract and, therefore,admission of Orlando's statement wouldnot change the result Given this, we find no reason to reopen the hear-ing to examine the writer of the article,and we deny that motion.The General Counsel moved to include in the record statements by theRespondent's president in the same newspaper article.We deny the Gen-eral Counsel's motion2 The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us thattheyare incorrectStandard DryWall Products,91NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings The Respondent also alleges that the judge"failed to sum-marize the facts in a fair and objective manner"After careful review ofthe record and the judge's decision,we are satisfied that this allegation iswithout merit.In sec III,A, par.7, the judge stated that the Respondent's presidentcontacted Teamsters Joint Council President Sansone and asked him tointervene in the Respondent's negotiations with Local Union No 133.The record shows that it was Sansone who first contacted the Respond-ent.In sec.III,B, par 2,"Company"should be substituted for "Union" inthe phrase"the Union could have pursued the matter further."We find it unnecessary to rely on the judge's statements in sec. 11I,A,par. 10,that the Company"procrastinated" in signing the agreement andthat the Company did not assert that its delay in signing had anything todo with other negotiationss The Respondent contends that the instant case is indistinguishablefromCheckerTaxiCo., 228 NLRB 639 (1977),inwhich the Board dis-missed a complaint based on two employers' refusal to sign an agreementbecause the union induced the employers to agree to the proposed con-tract by misrepresentation.We disagree InChecker Taxi,a major issue inbargaining was the employers'demand that they be allowed to lease their361ORDERThe National LaborRelationsBoard adopts therecommendedOrder of theadministrative lawjudge and orders that the Respondent,Grey EagleDistributors,Inc.,Maryland Heights,Missouri, itsofficers,agents,successors, and assigns,shall takethe actionset forth in Order.cabs and the union's refusal to agree to any such leasing.During negotia-tions,the employers agreed to give their employees increased benefits inreturn for the union bargaining agent's promise that he would draft con-tract language allowing the employers to lease their cabs.After receivingthisproposed language,the employers'representatives agreed to theentire contract. After the agreement was put in writing,the employers'counsel informed them that the language drafted by the union in fact for-bade the leasing of cabs,and the employers consequently refused to signthe agreement.In the instant case,the Union's statements that it had nointentions of giving another beer distributor a better contract were not aterm or a condition of the parties'contractual agreementAlso, we findthat the Union never engaged in misrepresentation because,based on therecord before us, it did not in fact negotiate a better contract with anyother beer distributor.Therefore,we find the instant case distinguishablefromChecker Taxi.The Respondent also contends that the complaint should be dismissedbecause the September 22 draft did not reflect the complete agreement ofthe parties because it did not include all the changes the Respondent hadsuggested to the UnionWe reject the Respondent'sargumentTherecord shows that only four changes proposed by the Respondent werenot incorporated in the September 22 draft One of these changes wascovered in a separate side agreement between the parties,and the otherthree were grammatical corrections whose omission did not justify theRespondent's refusal to execute the agreementStephen D. Smith,Esq.,for the General Counsel.Thomas O.McCarthy,Esq.andAlan I. Berger,Esq.,of St.Louis, Missouri,for the Respondent.Bruce C. Cohen,Esq.,of St. Louis, Missouri, for theCharging Party.DECISIONSTATEMENT OF THE CASEMARVINROTH,AdministrativeLaw Judge. This casewas heard at St.Louis,Missouri,on December 21,1988.' Thecharge wasfiled on October 11 by BreweryDrivers and Helpers,Local Union No. 133,affiliatedwith InternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpersof America, AFL-CIO (the Union). The complaint, whichissued on No-vember 18, allegesthatGreyEagle Distributors, Inc.(theCompany or Respondent),violated Section 8(a)(5)and (1)of the NationalLaborRelationsAct. The grava-men of the complaint is thattheCompanyallegedlyfailed and refused to execute acollective-bargaining con-tract, the termsof which were fully agreedupon by theCompany and the Union.The Company's answer deniesthe commission of the allegedunfair labor practices. Allpartieswere afforded full opportunityto participate, topresent relevant evidence,to argueorally,and to filebriefs.The GeneralCounsel,the Union,and the Compa-ny each submitted a brief.iAll dates arein 1989 unlessotherwise indicated296 NLRB No. 48 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn the entire record in this case2 and from my obser-vation of the demeanor of the witnesses,and having con-sidered the arguments of counsel and the briefs of theparties,Imake the followingFINDINGS OF FACT1.THE BUSINESSOF RESPONDENTThe Company,a corporationwithitsprincipal officeand place ofbusiness in Maryland Heights, Missouri, isengaged in the sale and distributionof wholesale beerand relatedproducts.In the operationof itsbusiness, theCompany annuallypurchases and receives at its place ofbusiness goods and materials valued in excess of$50,000,which were shipped directly from pointsoutside of Mis-souri, and annually shipsproductsvalued in excess of$50,000 to firmsdirectly engaged in interstate commerce.I find,as theCompany admits, thatit is an employer en-gaged in commercewithin themeaning ofSection 2(6)and (7) of the Act.II.THE LABORORGANIZATION AND THEBARGAINING UNIT INVOLVEDThe Unionis a labor organizationwithinthe meaningof Section 2(5) of the Act.Since about1962, the Unionhas been and is the recognized and exclusivecollective-bargaining representativeof the Company'semployees inthe following appropriate unit:All employees classified as truckdrivers or chauf-feurs orwarehousemenand the helpers to thoseclassificationsemployed by the Companyat its St.Louis facility, EXCLUDINGall employees repre-sented by other certifiedand/or recognizedcollec-tive-bargaining representatives,guards,watchmen,office clerical employees,supervisors as defined inthe Act,and allother employees of the Companyworking in job designationsnot described here.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe Company and the Union have been parties to suc-cessive collective-bargaining contracts,themost recentof which was effective by its terms for the period March1, 1985, through February 29, 1988. The Company is theexclusive wholesaledistributor of AnheuserBusch beerproducts in St. Louis County, and also distributes softdrink products.It is the largest beer distributor in the St.Louis metropolitan area.The Company has about 100unit employees and accounts for over 70 percent ofwholesale beer distribution in the area.Until 1985 theCompany participated in association bargaining togetherwith four other beer distributors in the St. Louis area: St.Louis Beer Sales, Best Beers, Lismark Distributing andLohrDistributing (respectively, St.Louis Beer, Best,Lismark,and Lohr).St.Louis Beer,with about 85 unitemployees,and Best, with about 37 unit employees, aremultibrand distributors, and Lismark,withabout 18 unitemployees,distributesMiller beer.All three distribute in2 Certainerrorsin the transcript are noted and correctedSt.Louis County, and consequently compete with theCompany.Lohr is the Anheuser Busch distributor in St.LouisCity.In 1985 the association broke up and each ofthefivedistributorsnegotiated separatelywith theUnion.However they agreed to substantially identicalcontracts,including contract term(expiring on February29, 1988).InApril 1988 Best and the Union reachedagreement on a new contract.St.LouisBeer and Lis-mark retainedWest CoastLaborConsultants (WestCoast)to conduct their negotiations.West Coast has thereputation of a "union buster," andCompanyPresidentJerryClinton was aware of this reputation.Clinton haslong taken pride in his good relations with the Union,and made clear that he wished to reach agreement on anew contract(Company Vice President and GeneralManagerTerry Long, the Company's onlywitness inthis proceeding,testified that the Company wanted tobegin negotiations in July 1987, but the parties did notbegin negotiations until February 1988). The Unionnever reached agreement with St.Louis Beer and Lis-mark.St.LouisBeer maintained the terms of its 1985-1988 contract until early July, when it unilaterally imple-mented its finaloffer.The Unionengaged in a consumerboycott but did not strike St. Louis Beer. The Unionstruck Lismark for about 4 months, but abandoned thestrike in November.CompanyVicePresident Long testi-fied in sum that the labor costs under St. Louis Beer'sfinal offer,if applied to the Company's operations, wouldbe about$2.9 million less than that under the agreementnegotiated between the Company and the Union in May1988 (which will be discussed).The Company and the Union commenced their negoti-ations onFebruary 4. Theparties subsequently met insessions on February 18 and 26,March 4,14, and 31,April 4, 6, 19, 21, and 26, and May 2, 10, and 17 and pos-sibly on other interim dates.Theyalso held financial sub-committee sessions.Union Secretary-Treasurer JosephMarti was the Union's principal spokesman.The unionnegotiating committee also included Union PresidentBonnie Orlando, Recording Secretary Gary Scott (whojoined the negotiations on March31),VicePresidentMike Zorich,and Trustee Joe Lai.Theywere assistedby International Representatives Bruno Matkowski andVince Murphy.Robert Sansone, president of TeamstersJoint Council 13, with which the Union is affiliated, en-tered the negotiations in mid-April, after the Union'smembership voted to reject the Company's initial "finalproposal."Company President Clinton and Vice Presi-dent Long were the Company's chief negotiators. Theywere assisted by Long's assistant,Neal Komadoski, fi-nance officer Steve Nolan,and Clinton's son, Jeff Clin-ton (Unless otherwise indicated,"Clinton" refers toPresident Jerry Clinton).From the outset of negotiations the Company ex-pressed concern that the Union, confronted with WestCoast's tough bargaining posture, might give a more fa-vorable contract to another distributor or distributors,and thereby place the Company at an economic disad-vantage.The Company stated that it wanted some pro-tection against this contingency,and to this end pro-posed that its contract contain a most-favored-nations GREY EAGLE DISTRIBUTORS363clause(MFN clause). On February 26 the Company sub-mitted a comprehensive counterproposal to the Union'sinitialproposals.Item 27 of the counterproposal statedthat "A Most Favored Nations Clause will be Furnishedby Employer at a later date."In fact, the Companynever furnished language for a most-favored-nationsclause, or any other language concerning negotiationswith other employers,untilSeptember 8, nearly 4months after the Union's membership voted to ratify anagreed-upon contract with the Company.It is undisputedthat at least until mid-March,whenever the Companyraised the subject of an MFN clause,the Union invari-ably answered that there was no way they would agreeto or consider such a clause.In fact, the parties arguedtheir respective positions.As indicated,the Company ex-plained why it wanted an MFN clause. Union Chief Ne-gotiatorMarti testified that he "went into detail" con-cerning the Union's position.He described how an MFNclause, executed by a Retail Clerks' union in California,had an adverse effect on negotiations in other bargainingunits.Marti also asserted that no other distributor in theSt. Louis area had an MFN clause, and the Company didnot challenge this assertion.CompanyVicePresidentLong testified that Marti told him that Teamsters'Inter-national policy precluded an MFN clause in a contract.It is also undisputed that at least until mid-March, when-ever the Union expressed its opposition to an MFNclause, the Company dropped the subject and the partiesmoved on to other matters.3Company Vice President Long testified that followingtheMarch 14 bargaining session,Company PresidentClinton said he would try to get Joint Council PresidentSansone to help move the negotiations.Long testifiedthat he was present while Clinton spoke to Sansone onthe telephone.He further testified that when Clinton gotoff the phone he told Long that they could "forget aboutthe most favored nations clause"because he had just re-ceived Sansone's "word of honor that no wholesaler inthe St.Louis area would receive a better deal than whatLocal 133 gives to Grey EagleDistributing."As indicat-ed, Clinton was not called as a witness in this proceed-ing. Sansone testified that he did not get involved in thenegotiations until mid-April.Therefore Long's testimonyis hearsay.Also in light of subsequent developments it isunlikely that such a conversation took place.By letterdatedMarch 18 to Marti,Clinton expressed concernabout the lack of progress in their negotiations,and setforth the "highlights" of the Company's proposals. Item8 of these proposals stated:"Since other beer distributorshave made various proposals to Local 133,we have3 The Company proffered evidence that in 1985 Krey DistributingCompany,a beer distributor in St Charles County,which adjoins StLouis County,negotiated a contract with the Union which contained anMFN clause.The Company argues(Br. fn.2) that this fact demonstrateslack of credibility by Marti and bad-faith bargaining by the Union I donot agree.The Company was aware of the Krey clause Long testifiedthat he understood an MFN clause to mean that the signatory employerwould automatically be entitled to more favorable terms negotiated bytheUnion with another distributor,i e , the type of clause negotiatedwith Krey(The clause submitted by the Company on September 8 pro-vided for renegotiation rather than automatic entitlement.)Neverthelessthe Company chose not to challenge Marti's assertion, and thereby openanother avenue for discussion,but instead backed away from its proposalasked that Local 133 enable us to partake in any morefavorable contract provisions than the contract we even-tually sign."By letter dated March 30, Marti respondedto Clinton's letter, addressing the highlighted proposals.With respect to Item 8, Marti stated:"While it is Local133's position in maintaining that all our members earnthe same rate of pay, it is also our understanding thatGrey Eaglewants to negotiateonly for GreyEagle andits employees."Item 8 of the March 18 letter plainly wasa proposal for an MFN clause or agreement.Thereforethe letter was inconsistent with Long's testimony thatClinton told him they no longer needed an MFN clause.Moreover,ifSansone had given Clinton assurances astestifiedby Long, thenitisunlikelythat the Unionwould have responded as it did on March 30, in amanner inconsistent with the professed assurances, andwithout even mentioning those assurances.Ifind that asof March 30, both parties were maintaining the same po-sitionswith regard to MFN as they had earlier in the ne-gotiations.Long testified,with respect to the professed assuranceby Sansone,that he did not know whether Sansonecleared that assurance with the Union. Therefore, at theMarch 31 bargaining session he again said the Companyneeded protection and again proposed an MFN clause.The Unionagainrejected the proposal. Long testifiedthat he told the union committee:"I don't think you willgive St. Louis Beer Sales or anybody else, a better dealthan what you're going to give Grey Eagle Distribut-ing," and "if you'll give me your word on that,I'llgoalong on that." Long further testified that they gavetheir word,and were adamant that they would not giveSt.Louis Beer a better deal. Long testified that theUnion, including Recording Secretary Scott,gave thesame assurances at theApril4 and 6 sessions.Long testi-fied that on April 6 he again stated his concerns aboutthe othernegotiations,and the Unionagain restated hisassurances. Long further testified that the Union did notcouch their assurances in terms of intention or recom-mendation,and that in any event such wording wouldnot have been acceptable to him.Scott,Marti, andUnion President Orlando, the General Counsel witnesseswho were present at negotiations prior to mid-April, tes-tified in sum that the parties restated their positions con-cerning an MFN clause,and that the Union gave no as-surancesof any kind prior toSansone'sentry into the ne-gotiations.If the Union gave such emphatic assurance (asdescribed by Long) on March 31and againon April 4,there would have been no need for him to again restatethe Company's concerns. There would also have been noneed for Sansone to subsequently become involved inthis issue.For these and other reasons which will be dis-cussed, I find that the Union did not give any assurancesprior toSansone'sentry intothe negotiations.By letter dated April 6, the Company submitted its ini-tial "final contract offer" to the Union. The offer includ-ed the Company'swage andbenefit proposals,whichwould be retroactive if the contract was ratified by April15.The proposal did not contain any MFN clause, orreference to such clause or to other negotiations,nor didPresident Clinton's covering letter refer to such matters. 364DECISIONSOF THE NATIONALLABOR RELATIONS BOARDThe Union's bargaining committee recommended againstthe Company's offer, andthe Union'smembership votedto rejectthe offer.4Following rejectionof the Company's offer, ClintoncontactedJointCouncilPresident Sansone and askedhim to intervene in the negotiations in order to get theparties moving toward agreement.On April 18 or 19 theparties, including Sansone, met informally at a HowardJohnson's.Subsequentlytheymet in a negotiating sessionon May 10 at the Sheraton in Westport,atwhich San-sone was also present.Sansone testified in sum as followsconcerning these meetings:At theApril meeting,Clintonexpressed his anger.The Companyhad submitted two al-ternative contract proposals,and theUnion had rejectedboth.Clinton feltthat the union negotiating committeeshould have recommended one of the proposals.He pro-ceeded to compare the proposals.The discussion focusedon substantive contract proposals.The parties may havetalked about other employers'negotiations and an MFNclause, but onlybriefly.However at the May 10 sessionthe parties did focus on this matter.The Union men-tioned that they reached agreement with Best. Clintonasked whether that agreement would be ratified. One ofthe union negotiators answeredthat theywere there tonegotiate a contractwith the Company.Clinton askedabout the remaining distributors, and again mentioned anMFN clause.Sansone answered thathe did not know ofany Teamsters'union with an MFN clause.However,Sansone proceeded to ask each union committee memberindividually,whether he intended to negotiate a lessercontract with any otherdistributor.Each responded thathe did not.Clintonrepliedthat "yourword is goodenough for us," and there was no further discussion ofthe matter.Clinton didnot request any written commit-ment.Union President Orlando, in his testimony, sub-stantially corroborated that of Sansone.Recording Secre-taryScott, who was present at the May meeting but notthe April meeting,also corroborated Sansone's testimonyconcerning the May meeting.Secretary-Treasurer Marti,in his testimony,indicatedthatthe matter of negotiationswithotherdistributors was a focus of discussion at boththe Apriland May meetings. Marti testified that Clintonexpressed concern that the Teamsters International mightcompelthe Unionto accept a lesser contract from WestCoast.Sansone and Murphy(both International repre-sentatives)answeredthat theInternational would not tellthe Unionwhat to accept. However Marti corroboratedSansone's testimony concerning the May meeting and inparticular the nature and mannerof the Union's promise.Marti testifiedthat he told Clinton that the Union didnot intend to give or recommend a more favorable con-tractwhich would put the Company ata disadvantage.Company VicePresidentLongtestified in sum that attheAprilHowardJohnson's meeting and the May 10Westportmeeting,and at another meeting on May 2, the4 Company Vice President Long testifiedin sum thatthe principal ne-gotiatorsmet secretly at the Company's premiseson the nightof April 6and reached a tentative agreementHowever, Marti called Clinton thenext morning to tell him thatthe deal was off because they had been ob-served by an employee. At this point, the Company decided tosubmit itsfinal offer Long's testimony is in part hearsay.Whateverthe reason, theparties werestill apartas of April 7.Union pledged that it would not give St. Louis Beer orLismark"a better deal"than the Union gave Best or theCompany.Long testified that as before the Union didnot talk in terms of intention or recommendation. Longfurther testified that at the Howard Johnson'smeetingtheCompany raised the matter because the Companywas unable to get assurance that the Union would notgive a better deal to St. Louis Beer or Lismark.Again,such assertions make no sense in the overall context ofLong's testimony.If, as testified by Long, the Union hadalready given such firm assurances on prior occasions,then it would make no sense for the Company to keepasking for the same assurances for the same reasons, as ifthe matter had not even been discussed before.If,as sug-gested by Long's testimony,theCompany repeatedlyraised the same issue because it lacked assurance that theUnion would keep its pledge,then it is probable that theCompany would have requested something in writing.However, it did not do so. The Company did not eventake notes at the Howard Johnson'smeeting.As indicat-ed,Long was the Company's only witness, althoughClinton andKomadoskiwere present at both theHoward Johnson's and Westport meetings and financeofficer Nolan was also present at the Westport meeting.In contrast Sansone's testimony concerning the Union'sstatementswas corroborated by three other witnesses.For these and other reasons,which will be discussed, Icredit Sansone, and I find that his testimony reflects theunderstanding reached by the parties on May 10. Forreasonswhich will also be discussed,Ifind that theCompany understood at all times that the Union's state-ments of position were not a part of their contractualcommitments.On May 17 the Company presented its second"final"proposed contract. As before, the proposal was silent onMFN or other negotiations. The Union proposed somemodifications,and after further discussion the partiesreached agreement on all outstanding issues.Marti, Or-lando, and Scott testified in sum concerning the follow-ing incident:As the partieswere getting up to leave,Long asked them in a joking manner not to forget theMFN clause.Scottmade an obscene gesture, saying"I've got your most favored nations clause right here."Trustee Joe Lai laughed,adding "and don't you forgetour pension either." (Pension rights had been a majorissue in the negotiations.The Unionalways sought paritywith Anheuser Busch plant employees.However, in thecurrent negotiations the Union settled for about one-halfof its demand,by accepting only a first-year increase inpension contributions without any increase in the secondand third years of the contract.)Long testified that hedid not refer to an MFN clause at the May 17 meeting.He testified that he did not recall, but did not deny,Scott making an obscene gesture or Lai referring to pen-sions.I find it unlikely that Long would have forgottensuch an exchange if it occurred.Ialso find it unlikelythat the three witnesses would have made up such an in-cident.I credit the union witnesses.I further find thatthe incident reflects the parties' understanding that theCompany had abandoned its demand for parity withother negotiations. GREY EAGLEDISTRIBUTORSBy hand-delivered letter datedMay 18, CompanyPresident Clinton enclosed"a complete revised copy ofour contract modification[which]includes all itemsagreed to by all parties."Clinton stated his understand-ing that the Union would conduct a ratification votewith a favorable recommendation from its executiveboard.The enclosure contained a list of all agreed-uponchanges and modifications from the expired contract, andtwo side letters of agreement dealing respectively withdeliveries to a particular customer(Sam's)and employ-ment of "A" men.The May 18 letter and its enclosuressaid nothing about MFN or other negotiations.In lightof the Company's own assertion in the letter,Ifind thatthe terms of the expired contract,togetherwith thelisted changes and modifications and the enclosed sideagreements,reflected the complete terms of the agreed-upon contract between the parties.The Union reviewed the Company's submission andpresented it to its membership with a favorable recom-mendation.At a meeting on May 21 the Union's mem-bership voted to ratify the agreed-upon contract.Withinthe next week Recording Secretary Scott incorporatedthe agreed-upon changes and modifications into a com-plete self-contained contract document,and the Unionsubmitted the document to the Company for its signa-ture.In contrast to its prior expeditious course of con-tract in negotiating a contract, the Company now pro-crastinated.Marti and Orlando called Long on numerousoccasions during June and the first half of July,askingabout the contract.Long variously told them that he wasreviewing the document,thatClinton was reviewing it,that the Company's attorney was reviewing it, or theywere proofreading the document.At no time did theCompany assert that the delay had anything to do withother negotiations.However by letter dated July 14,shortly after St. Louis Beer implemented its final offer,Long stated to Marti as follows:This refersto several discussionsthatwe heldduring our negotiating sessions earlier this year. Inthose discussions,when we discussed our demandfor amost favored nations clause,Local 133 repeat-edly said that it was not necessary to include one inour contract becauseLocal 133 wouldnot give a"betterdeal" to any other wholesaler in the metro-politan area than they gaveto Grey Eagle.As youknow,you recentlyallowed St. LouisBeer Sales to implement a contract that certainly isa "better deal" than whatGreyEaglehas.Theircost per case fordelivery isas low as 30¢ and theyhavehigher load limitsthan GreyEagle.You, I be-lieve, have been lulled into agreeing to this becauseSt.LouisBeer Sales has agreedto let you deliverSchaefer Beer for the first time.However, you mustrememberthat youare delivering Schaefer Beer at300 a case,whichhas been their objective for sometime.AlthoughIam awarethatLocal133 has an-nounceda boycottof St.LouisBeer Sales products,I am not concernedwith the boycott.The net effect of your implicitagreement withSt.LouisBeer Sales is that you are giving them an-365other economic advantage to sell and deliver beerin this market.We bargained with you in good faithand took your word for what it meant to us .. .and that isthat you would notgive a "better deal"to anyone. . .yet you have done so.Your action or inaction with another beer whole-saler is strictly your decision and we are not at-tempting to tell you what to do or not do in yournegotiations with St. Louis Beer Sales.The question Local 133 now has to answer forGreyEagle iswhetheryou recognize an obligationto allow GreyEagle to implement the same con-tract that has been implemented at St.Louis BeerSales.It seems that obligation was implicit in ournegotiationswith Local 133.Please let me know your answer to this letter.The first paragraph of the letter was false.At no point inhis narrative testimony concerning the negotiations didLong claim that the Union refused to agree to an MFNclause because "it was not necessary."Rather the testi-mony of all witnesses, including Long, was to the effectthat the Union rejected an MFN clause because of its po-tential impact on the Union and the unit employees, andnot because the Company did not need one. Upon beingconfronted by the July 14 letter,Long testified that theletterwas true.However, as indicated,this assertion wascontrary to his prior testimony. I further find that thelast full paragraph of the letter impliedly admits that theparties had no express agreement, whether oral or writ-ten, concerning the effect of other negotiations. Longasked Martiwhether the Unionrecognized an obligationto allow the Company to implement the same "contract"as at St. Louis Beer, adding that:"It seems that obliga-tion was implicit in our negotiations." If the alleged obli-gation was"implicit," then it was not express,either ver-bally or in writing.In fact, the Company and the Unionnever had an agreement concerning the impact of othernegotiations on their own contract.It is evident that theCompany intentionally delayed execution of its contract,awaiting the results of the Union's negotiations with St.Louis Beer and Lismark.By July 14 the Companylearnedthat thenegotiations were in a situation whichtheCompany did not anticipate.The Union did notreach agreement with St.Louis Beer or Lismark,but didnot strike St. Louis Beer.The two distributors imple-mented their final offers, but the Union struck only Lis-mark,choosing instead to call for an economicboycottof St.Louis Beer.This angered Clinton, who anticipatedthat the Union would strike both distributors unless oruntil it got a contract comparable to that agreed upon byBest and the Company.When Marti called Long aboutthe July 14 letter, Long demanded to know why theUnion was not on strike against St. Louis Beer.In Sep-tember or October Clinton took a similar position withSansone, accusing the Union of lying to him. In fact,even if I were to credit Long, the Union never made acommitment,express or implied,to strike St. Louis Beerto the bitter end. The Union did not give St. Louis Beeror Lismark a "better deal" than the Company,because itnever reached agreement with these firms.Rather, thefirms unilaterally implemented their last offers. 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBy letter dated September 8 to Marti,Long enclosed arevised version of the Union's contract draft, with cor-rections of "errors and omissions(highlighted)"whichhe requested the Union to sign.However the Company"added" in the draft a "Memorandum of Agreement"whichLong asserted"Sets forth understanding reachedin negotiations on this matter."The proposed memoran-dum of agreement stated as follows:MEMORANDUM OF AGREEMENTThe Union further agrees it will not allow an-other beer wholesaler to operate in the Metropoli-tan St.Louis area with more favorable wages, bene-fits,pension,trip rate,package delivery compensa-tion,draught delivery compensation and/or loadlimits than provided to Grey Eagle in its 1988-1991labor agreement with Local 133 without also pro-viding the same opportunity to Grey Eagle.Further it is agreed Grey Eagle shall be entitledto terminate its labor agreement,upon request, andto renegotiatewith Local 133 with respect to anysuch more favorable terms provided by Local 133to another wholesaler in the Metropolitan St. Louisarea.This was the first time that the Company presented thisor similar language to the Union.The Union informedLong that it would not sign the Company's revised draftbecause it included the"Memorandum of Agreement" towhich the parties had not agreed.By letter dated Sep-tember 22, the Union submitted a further revised draft ofthe contract for the Company's signature.The revisioncontained some but not all the Company's corrections,and did not include the above-quoted "Memorandum ofAgreement." By letter dated October 5, Company Presi-dent Clinton refused to sign the Union's submission be-cause it did not include the"Memorandum of Agree-ment."Clinton asserted that the Memorandum was "anessential part of our agreement"and "should be includedin our contract." Clinton requested the Union to sign theCompany's September 8 draft, but gave no other reasonfor refusing to sign the Union's September 22 draft.B. Analysis and ConclusionsThe Company does not dispute that on May 17 theparties reached full and complete agreement on the termsand conditions of a new collective-bargaining contract(referred to by the Company in its briefas a "tentative"agreement).However, the Company argues that it wasprivileged to refuse to sign the contract draft submittedby the Union on September 22 because (1) the Union re-fused to bargain in good faith over inclusion of an MFNclause,(2) the Union induced the Company to agree tothe contract by falsely representing that no other distrib-utor would have a better deal than the Company, and (3)the September 22 draft was defective because it did notreflect the complete agreement between the parties.None of these arguments have merit.Withregardto the firstargument, Section 8(d) of theAct expressly provides that the obligation to bargain col-lectively "does not compel either party to agree to aproposal or require the making of a concession." "Thefact that one party or another may state that it will notagree to a particular clause is not sufficient to support afinding that it thereby refused to bargain over thatissue."Embossing Printers,268 NLRB 710, 718 (1984),enfd.742 F.2d 1456 (6th Cir.1984); see alsoToyota ofSan Francisco,280 NLRB 784, 798 (1985). Here, theCompany has proven nothing more than that the Unionrefused to agree to an MFN clause.On several occasionsthe Company explained why it wanted an MFN clause,and the Union explainedwhy itwould not agree to sucha clause.On each occasion the Company dropped thesubject, although the Union could have pursued thematter further,e.g., by questioning the Union's assertionthat it had never agreed to an MFN clause.Instead theparties proceeded to deal with otherissues.By April 6,when the Company presented its initial final offer, theCompany had abandoned its suggestion of an MFNclause.On May 17 the parties reached full agreement,substantially on the basis of the Company's own, secondfinal offer.This fact alone tends to negate any basis forfinding that the Company was coerced into agreeing to acontract because the Union refused to bargain in goodfaith.The Union's March 30 letter is significant with respectto both the Company's first and second arguments. It isthe only written statement or record of the Union's posi-tion in negotiations concerning the Company's requestfor an MFN clause. Shortly after receiving this letter theCompany submitted its initial final contract offer, whichwas silent on the matter.If the Company still sought orobtained any stronger statement from the Union than theMarch 30 letter, then it is unlikely that the Companywould fail to so indicate in writing,e.g., by reference inits cover letter of April 6. However it did not do so. Ifind that the Company regarded the March 30 letter asacceptable,and subsequently on May 10, accepted simi-lar statements of intention by the Union. I further findthat the parties understood that the Union's statementswere not either part of or a condition of their contrac-tual agreement.The parties so indicated by their jokingexchange at the conclusion of the May 17 session, and bythe Company's failure to make any written reference tothe matter until its July 14 letter. Therefore the Compa-ny's second argument is without merit. The Union saidsimply that it did not intend to negotiate a more favor-able contract with another distributor. The Union didnot act in a manner inconsistent with this statement.Moreover, the parties understood that the Union's state-ments were part of the context of their discussions, andnot a condition or term of contract.As theBoard hasstated:"We are unwilling to distort words of intentioninto terms of agreement."C &W Lectra Bat Co.,209NLRB 1038, 1039 (1974), enfd. 513 F.2d 200 (6th Cir.1975).The Company's thirdargumentfailsprincipally be-cause the alleged"Memorandum of Agreement"was notpart of the agreed upon contract. Therefore, the Unionproperly excluded that clause from its proffered draft.The Company further argues that the September 22 draftwas also incomplete because it did not include all correc- GREY EAGLEDISTRIBUTORS367tions or other changes in the Company's September 8draft.However, the Company did not refuse to sign theSeptember 22 draft for this reason. The Company re-fused to sign only because the Union did not include the"Memorandum of Agreement." Therefore, it is evidentthat the Company accepted the Union's corrected ver-sion of the contract, with this exception. Moreover, theCompany does not contend that the September 22 draftwas incorrect in any other significant respect.It is undis-puted (except with respect to matterat issue inthis case)that the Company's May 18 submission, upon which theSeptember 22 draft was based, reflected the total agree-ment between the parties. Generally, "inadvertent errors.. . do not indicate lack of agreement between the par-ties and.. . do not excuse a complete refusal to executean agreementpreviously reached."FashionFurnitureMfg.,279 NLRB 705 (1986). I find that the September 22document constituted the complete contract between theparties, and that the Company violated Section8(a)(5)and (1) of the Act byfailingand refusing to sign thatdocument.CONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.All employees classified as truckdrivers or chauf-feurs or warehousemen and the helpers to those classifi-cations employed by the Company at its St. Louis facili-ty,EXCLUDING all employees represented by othercertified and/or recognized collective-bargaining repre-sentatives, guards, watchmen, office clerical employees,supervisors as defined in the Act, and all other employ-ees of the Company working in job designations not de-scribed here, constitute a unit appropriate for collective-bargainingwithin the meaning of Section 9(b) of theAct.4.At all times material the Union has been and is theexclusive collective-bargaining representative of the em-ployees in the unit described above.5.By failing and refusing to execute the written col-lective-bargaining agreement agreed on between it andthe Union, the Company has engaged,and is engaging,in unfair labor practices within the meaning of Section8(a)(1) and (5) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYthe rights and obligations of the parties, I am recom-mending that the Company be ordered to comply withthe terms of the contract retroactively to its effectivedate, and make whole the bargaining unit employees andthe Union for losses, if any, which they may have suf-fered by the Company's refusalto sign the contract, inthemanner set forth inOgle Protection Service,183NLRB 682 (1970), plus interest as prescribed inNew Ho-rizons for the Retarded,283 NLRB 1173 (1987).See alsoFashion Furniture Mfg.,supra, 279 NLRB 705 fns. 7 and8.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edsORDERThe Respondent, Grey Eagle Distributors, Inc., Mary-landHeights,Missouri, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Failingand refusing to execute the collective-bar-gainingcontract agreed upon by Respondent and theUnion.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Forthwith execute the agreed on contract as re-quested by the Union in its letter dated September 22,1988.(b)Give retroactive effect to the terms and conditionsof employment of the contract, and make whole its em-ployees and the Union for any losses they may have suf-fered by reason of Respondent's failure to execute thecontract,as setforth in the section of this decision enti-tled "The Remedy."(c)Preserve and, on request, make available to theBoard or its agents, forexaminationand copying, allpayroll records, social security payment records, time-cards,personnel records and reports, and all otherrecords necessary to analyze the amount of reimburse-ment due.(d) Postat itsMaryland Heights, Missouri, place ofbusiness,copies of the attached notice marked "Appen-dix."6Copies of said notice on forms provided by theRegional Director for Region 14, afterbeingsigned byRespondent's authorized representative, shall be postedby Respondent immediately upon receipt andmaintainedfor 60 consecutive days in conspicuous places, includingallplaceswhere notices to employees are customarilyHaving found that the Company has committed viola-tions of Section 8(a)(1) and (5) of the Act, I shall recom-mend that it be required to cease and desist therefrom,and to take certain affirmative action necessary to effec-tuate the policies of the Act. I shall recommend that theCompany be ordered to execute the contract as request-ed by the Unionin itsSeptember 22 letter. The evidenceindicates that the Company implemented the terms andconditions of the agreed-upon contract. However inview of the Company's position, and in order to clarify6 If no exceptions are filed as provided in Sec. 102.46 of the Rules andRegulations of the NationalLaborRelations Board,the findings,conclu-sions,and recommended Order herein shall, as provided in Sec.102.48 ofthe Rules and Regulations,be adoptedby theBoard andbecome its find-ings, conclusions, and Order,and all objections to them shall be deemedwaived for all purposes.6 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " 368DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDposted. Reasonable steps shall be taken by the Respond-(e)Notify the Regional Director in writing within 20ent to ensure that said notices are not altered, defaced,ordays from the date of this Order, what steps Respondentcovered by any other material.has taken to comply.